Smith, Judge.
Beasley appeals his voluntary manslaughter conviction contending the court erred in refusing to direct a verdict in his favor on the voluntary manslaughter charge and in recharging the jury. The evidence fully warranted the verdict, and the recharge, which was given to correct an error in one of Beasley’s requests to charge, sufficiently corrected the error without confusing the jury. This appeal is meritless and the judgment is affirmed.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.